PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/480,509
Filing Date: 08 Sep 2014
Appellant(s): Lewis, Jeffrey S.



__________________
Miles, Craig R., Registration # 41,954
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 17 Jun 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 31 Jan 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Regarding argument A., starting on page 18 of Appeal Brief, Applicant contends that the prior art does not teach the invention of claim 67; Examiner respectfully disagrees. Enete teaches, wherein said plurality of client users within a client user group [paras 0032-0033, 0051, 0063 disclose users in group chat rooms] having access to a graphical user interface concurrently depicting a video image capture area and video image display area [Fig. 10, paras 0076-0080 disclose separate areas of the screen, shown concurrently, in which a user may record a video message, and view a video message; users of the communication system would have access to the same type of interface]; that is, Enete teaches a plurality of users in a group, for instance, a group chat, while providing each user in the group access to an interface that concurrently depicts a video capture and video display area. Jones further teaches:
depict a group creation area on a display surface of a first client computer which by user interaction group identifiers can be entered into said group creation area [Figs. 23-26, para 0055 discloses creating a group on an interface];
concurrently depict a plurality of client user group areas on said display surface each identified by one of said group identifiers entered into said group creation area [Figs. 23-26, para 0055 discloses a group with a name; inherently, a plurality of groups could be created];
depict a client user identifier area separate from said plurality of client user group areas depicted on said display surface, said client user identifier area only including a plurality of client user identifiers not associated with any one of said plurality of client user group areas, said plurality of client user identifiers correspondingly associated with a plurality of client users [Figs. 23-26, para 0055 discloses an area of the screen where user identifiers are located, and the ability to assign users to a group; some users are assigned to a particular group, while others are not];
move each of said plurality of client user identifiers from said client user identifier area to one of said plurality of client user group areas concurrently depicted on said display surface to associate each of said plurality of client user identifiers within said client user group area with one of a plurality of client user groups concurrently depicted on said display surface, wherein movement of each of said plurality of client user identifiers from said client user identification area removes each of said plurality of client user identifiers from said client user identifier area [Figs. 23-26, para 0055 discloses an area of the screen where user identifiers are located, and the ability to assign users to a group by moving users to the group; after movement, the user identifiers change location from one area, to an area associated with the group, i.e. user identifier is removed from an area]; that is, Jones teaches the ability to display an area of the interface in which a user may create a plurality of groups and add members to the groups. User identifiers may be displayed at locations on the interface, and those users may be moved to particular groups, thereby removing those user identifiers from their previous locations on the interface. For instance, Fig. 24 of Jones teaches a plurality of user identifiers on the interface in the open space under the “School” tab; a “Games” group is created. Fig. 25 depicts the ability to move some user identifiers to the “Games” group by clicking and dragging them on top of the group; those moved user identifiers are moved to the group, removed from their previous location due to the move, and the other user identifiers not moved remain in their locations. 
The created group, ”Gamers”, i.e. one of a plurality of client user groups, of Jones, resides in an interface area, i.e. a group creation area; “Gamers” is not mapped to two claim elements, as Applicant suggests. Further, the invention of Jones would inherently be able to create multiple groups, although the Figs. 24-25 depict a scenario where one group is created, seemingly for ease of explanation. Therefore, Jones teaches, “a plurality of client user groups” and “a group creation area”.
Further, Jones teaches, said client user identifier area only including a plurality of client user identifiers not associated with any one of said plurality of client user group areas, as Jones, Fig. 25 depicts user identifiers that have not been moved to a group, in an area of the interface; this area is different from the area in which the moved user identifiers are located. The current claim language does not further delineate how the interface areas are separated or distinguishable. 
Lastly, Jones teaches that when user identifiers are moved to a group, they are removed from an area of the interface. Fig. 25 depicts that user identifiers are moved from a previous location, i.e. client user identification area, to a group called “Gamers”. The current claim language only dictates that movement of a user identifier removes the identifier from one area, and moves the identifier to a concurrently depicted other area, which Jones satisfies.
Regarding argument B., starting on page 25 of Appeal Brief, Applicant contends that the prior art does not teach the invention of claim 76; Examiner respectfully disagrees for the same reasons as that of claim 67 above, as the claim limitations of 76, and thus the response to arguments, resemble that of claim 67.
Regarding argument C., starting on page 27 of Appeal Brief, Applicant contends that the prior art does not teach the invention of claim 84; Examiner respectfully disagrees for the same reasons as that of claims 67 and 76 above, as the claim limitations of claim 84, and thus the response to arguments, resemble that of claims 67 and 76.
Regarding argument D., starting on page 28 of Appeal Brief, Applicant contends that the prior art does not teach invention of claims 68-75; Examiner respectfully disagrees for the same reasons as that of claim 67. 
Regarding argument D.1, starting on page 29 of Appeal Brief, Applicant contends that the prior art does not teach, “a second predetermined period of time”; Examiner respectfully disagrees. The invention of claims 67 and 68 mirror one another, except that the interface of claim 67 resides on a computing device of a first user and the interface of claim 68 resides on a computing device of a second user. Examiner contends that the combination of Enete, Barry, and Jones teaches the invention of claim 67 (and claim 68), as expressed in the Non-Final Rejection filed 31 Jan 2022. Claim 67 requires that a live stream be captured over a first predetermined time period. Of note is that no further description of the nature of the first and second time periods, or relationship between them, is provided in the current claim language. Applicant argues that, “this is not a duplication of a first predetermined period of time…but rather, delimits a second predetermined period of time…”. The operation of the invention of claims 67 and 68 require two users to communicate back and forth, one user providing communications during one period of time and the other user providing communications at another period of time; since time always changes, a different predetermined time always exists. Therefore, no duplication of time would occur. As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Enete, Barry, and Jones to allow the computing device of the second user to capture a live stream over a second predetermined time period, as Enete is able to record video and audio of a user over a certain time period; the modification would allow one user to record on his device over a time period, and another user to record on his device over another time period. 
Regarding argument E., starting on page 30 of Appeal Brief, Applicant contends that the prior art does not teach invention of claims 77-83; Examiner respectfully disagrees for the same reasons as that of claim 76.
Regarding argument F., starting on page 31 of Appeal Brief, Applicant contends that the prior art does not teach invention of claims 85-88; Examiner respectfully disagrees for the same reasons as that of claim 84.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ANDREW  CHUNG/
Examiner, Art Unit 2173

Conferees:
/KIEU D VU/               Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                         

/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.